EXHIBIT AMENDED AND RESTATED GUARANTY OF CLARITY COMMUNICATION SYSTEMS INC. ISCO INTERNATIONAL, INC., a corporation organized and existing under the lawsof Delaware (“ISCO”) and the corporate parent of CLARITY COMMUNICATION SYSTEMS INC., a corporation organized and existing under the laws of the State of Illinois (“Guarantor”), has issued to MANCHESTER SECURITIES CORPORATION,a corporation organized under the laws of the State of New York (“Manchester”), and ALEXANDER FINANCE LP, an Illinois limited partnership (“Alexander”, and together with Manchester, “Payees”):(i) 5% Senior Secured Convertible Notes in the aggregate amount of $5,000,000 issued on June 22, 2006 (the “June 2006 Notes”) pursuant tothe Securities Purchase Agreement, dated as of the date thereof, by and among ISCO and the Payees (the “2006 Securities Purchase
